In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00088-CV
______________________________


SANDRA JEANNE WELDIN, Appellant

V.

ROBERT SMITH, MICHAEL REED ELLIS, AND 
ALEX SAKRZESKI, Appellees



On Appeal from the 5th Judicial District Court
Bowie County, Texas
Trial Court No. 98C0372-005





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Sandra Jeanne Weldin has filed an appeal from a summary judgment rendered in favor of
Robert Smith, Michael Reed Ellis, and Alex Sakrzeski.  The clerk's record was filed July 8, 2002. 
Weldin's brief  was  therefore  due  to  be,  but  was  not,  filed  by  August  7,  2002.   On September
16, 2002, we wrote a letter to Weldin's counsel warning that, if the brief was not filed with this Court
within fifteen days of the date of our letter, and if good cause was not shown for the delay, the appeal
would be subject to dismissal for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1).
	Over twenty days have elapsed.  No response in any form has been received by this Court. 
In the complete absence of any apparent effort by Weldin's counsel to pursue this appeal in the face
of our warnings, we now dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).
	The appeal is dismissed.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	October 9, 2002
Date Decided:		October 10, 2002

Do Not Publish

sdException Locked="false" Priority="9" QFormat="true" Name="heading 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00044-CR
                                                ______________________________
 
 
                              CALVIN WAYNE BURNHAM,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 123rd
Judicial District Court
                                                             Panola County, Texas
                                                       Trial Court
No. 2005-C-0007
 
                                                   
                                               
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Calvin
Wayne Burnham appeals from his convictions by the trial court on four charges
of aggravated sexual assault of a child and four charges of indecency with a
child.  Burnham has filed a single brief,
in which he raises issues common to all of his appeals.[1]  He argues that the trial court committed
reversible error in considering evidence from a previous revocation hearing
when granting the States second amended motion to adjudicate guilt and in
admitting the results of a polygraph examination.  Burnham also complains that the evidence was
insufficient to establish that he violated any conditions of his community
supervision. 
            We
addressed these issues in detail in our opinion of this date on Burnhams
appeal in cause number 06-10-00038-CR. 
For the reasons stated therein, we likewise conclude that reversible
error has not been shown in this case.
            We
affirm the trial courts judgment.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          December
14, 2010
Date Decided:             December
15, 2010
 
Do Not Publish
 
 
 
 
OPINION
ON REHEARING
 
 
            In
the above-captioned case, we affirmed Calvin Wayne Burnhams conviction of four
counts of aggravated sexual assault and four counts of indecency with a child,
his stepdaughter.  Burnham has filed a
single motion for rehearing in all of his cases asking that this Court rehear
the matter.[2]  Specifically, he alleges that the State
violated Article 42.12, Section 21(b) of the Texas Code of Criminal Procedure
in amending its motion to adjudicate guilt after the commencement of taking
evidence at the hearing.  Tex. Code Crim. Proc. Ann. art. 42.12,
§ 21(b) (Vernon Supp. 2010).  
            We
addressed these issues in detail in our opinion on rehearing of this date on
Burnhams appeal in cause number 06-10-00038-CR.  For the reasons stated therein, we likewise
conclude that Burnhams complaint on rehearing was not preserved for our
review.
            We
deny the motion for rehearing.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date: 
January 26, 2011
 
Do Not Publish




[1]Burnham
appeals from four convictions of aggravated sexual assault of a child and four
convictions of indecency with a child, cause numbers 06-10-00038-CR through 06-10-00045-CR.



[2]Burnham
seeks rehearing of our opinions affirming four convictions of aggravated sexual
assault of a child and four convictions of indecency with a child, cause
numbers 06-10-00038-CR through 06-10-00045-CR.